NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JOSE LEONIDAS FLORES-                              No. 13-72634
 RODRIGUEZ,
                                                    Agency No. A205-388-150
                   Petitioner,

    v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Jose Leonidas Flores-Rodriguez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008), and review de novo due process claims, Zetino v.

Holder, 622 F.3d 1007, 1011-12 (9th Cir. 2010). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review the contentions Flores-Rodriguez raised for

the first time on appeal. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      Substantial evidence supports the agency’s determination that Flores-

Rodriguez failed to establish a nexus between the harm he fears in El Salvador and

a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2008) (under the REAL ID Act, an applicant must prove a protected ground is at

least ‘one central reason’ for persecution). We reject Flores-Rodriguez’s

contentions that the IJ violated his due process rights, see Lata v. INS, 204 F.3d

1241, 1046 (9th Cir. 2000) (requiring error to prevail on a due process claim), or

that the IJ otherwise erred in analyzing his case, see Najmabadi v. Holder, 597

F.3d 983, 990-91 (9th Cir. 2010) (agency adequately considered the evidence and

sufficiently announced its decision). Thus, Flores-Rodriguez’s asylum and

                                          2                                    13-72634
withholding of removal claims fail. See Zetino, 622 F.3d at 1016.

      Substantial evidence also supports the agency’s denial of Flores-Rodriguez’s

CAT claim because he did not demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government of El Salvador.

See Silaya, 524 F.3d at 1073.

      We do not consider the materials submitted for the first time with Flores-

Rodriguez’s opening brief, and reject his request to submit further evidence. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (court’s review is limited

to the administrative record).

      Finally, Flores-Rodriguez’s renewed request for a stay of removal is denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   13-72634